Exhibit 10.8(c)

 

THIRD AMENDMENT TO THE

 

ANTHEM DEFERRED COMPENSATION PLAN

 

Pursuant to rights reserved under Article VIII of the Anthem Deferred
Compensation Plan (the “Plan”), Anthem Insurance Companies, Inc. (the “Company”)
hereby amends the Plan, effective January 1, 2006, as follows:

 

1. Section 5.2 of the Plan is hereby amended in its entirety as follows:

 

“5.2 Interest on Accounts.    The Deferral Account of each Participant who
terminated employment prior to January 1, 2006 shall be credited with interest
as provided in subsections (a)-(c) of this Section 5.2.

 

(a) Disability/Retirement/Survivor Interest.    The Deferral Account of a
Participant who has a Disability, attains Retirement or dies while an Employee
shall be deemed to bear interest from the date it was established through the
end of the quarter ending prior to the date distribution begins at a rate equal
to 125% of the Declared Rate for each Plan Year. Interest will be credited in
the manner determined by the Committee from time to time in its sole discretion.

 

(b) Other Interest.    The Deferral Account of a Participant who terminates
employment with the Company other than by reason of Retirement or death shall be
deemed to bear interest from the date it was established to the end of the
quarter ending prior to the date distribution begins at the Declared Rate for
each Plan Year. Interest will be credited in the manner determined by the
Committee from time to time in its sole discretion.

 

(c) Crediting of Interest.    The Deferral Account of a Participant shall be
credited with interest determined in accordance with (b) above unless and until
such time as (a) applies, at which time interest shall be redetermined. In the
event of Termination of Employment, interest shall be credited through the end
of the calendar quarter in which termination occurs.

 

The Deferral Account of each Participant who terminates employment on or after
January 1, 2006 shall be credited with earnings in accordance with Article VI of
the WellPoint, Inc. Comprehensive Non-Qualified Deferred Compensation Plan.”

 

2. Section 6.1(a) of the Plan is hereby amended in its entirety as follows:

 

“(a) General Rule.    Except as provided in Section 6.1(b), upon Retirement a
Participant’s Deferral Account (including any deferrals pursuant to
Section 3.2(c) hereof) shall be distributed to him in a lump sum which shall
equal the value of the Participant’s Deferral Account as of the date of
distribution.”

 

3. Section 6.1(b) of the Plan is hereby amended in its entirety as follows:

 

“(b) Retirement Payout Alternative Election.    In lieu of the lump sum payment
in 6.1(a) above, a Participant may elect a payout of five (5) or ten
(10) substantially equal



--------------------------------------------------------------------------------

annual installments (for elections made prior to January 1, 1995, a Participant
may elect payout periods of three (3) years, five (5) years, or fifteen
(15) years). Effective for Participant terminations on or after January 1, 2006,
the amount of each annual installment shall equal the value of the Participant’s
Deferral Account as of the date of distribution divided by the number of
remaining installments. Effective for Participant terminations prior to
January 1, 2006, the sum of all installments shall equal the value of the
Participant’s Deferral Account, as of the date of his Retirement plus the
interest on the unpaid balance of the Deferral Account, at the rate set forth in
Section 5.2(a) as of the end of the quarter prior to the date distribution
begins, during the payout period. The first annual installment shall be paid no
later than the end of the month following the calendar quarter in which the
Participant’s Retirement Date occurs. Subsequent annual installments shall be
paid on each anniversary of the initial payment until the full Deferral Account
has been paid. Elections must be made within three months of initial entry in
the Plan and are irrevocable; provided, however, that no later than one year
prior to the date distribution is to commence, a Participant may modify his
election.

 

4. Section 6.3(a) of the Plan is hereby amended in its entirety as follows:

 

“(a) General Rule.    Except as provided in Section 6.3(b), in the event of a
Participant’s Termination of Employment for any reason other than death,
Disability, or Retirement, a Participant’s Deferral Account (including any
deferrals pursuant to Section 3.2(c) hereof) shall be distributed to him in a
lump sum which shall equal the value of the Participant’s Deferral Account as of
the date of distribution.”

 

5. Section 6.3(b) of the Plan is hereby amended in its entirety as follows:

 

“(b) Termination Payout Alternative Election.    In lieu of the lump sum payment
in 6.1(a) above, a Participant may elect a payout of five (5) substantially
equal annual installments. Effective for Participant terminations on or after
January 1, 2006, the amount of each annual installment shall equal the value of
the Participant’s Deferral Account as of the date of distribution divided by the
number of remaining installments. Effective for Participant terminations prior
to January 1, 2006, the installments shall equal the sum of the value of the
Participant’s Deferral Account as of the date of his Termination of Employment
plus the interest on the unpaid balance of the Deferral Account, at the rate set
forth in Section 5.2(b) as of the end of the quarter prior to the date
distribution begins, during the payout period. The first annual installment
shall be paid no later than the end of the month following the calendar quarter
in which the Participant’s Retirement Date occurs. Subsequent annual
installments shall be paid on each anniversary of the initial payment until the
full Deferral Account has been paid. Elections must be made within three months
of initial entry in the Plan and are irrevocable; provided, however, that no
later than one year prior to the date distribution is to commence, a Participant
may modify his election.”

 

6. Section 6.7 of the Plan is hereby deleted in its entirety.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment to the Plan has been executed this 22nd
day of December, 2005.

 

ANTHEM INSURANCE COMPANIES, INC.

/s/    Larry C. Glasscock

--------------------------------------------------------------------------------

Larry C. Glasscock

President & Chief Executive Officer

 

3